DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 , 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,980138 (hereafter “0138”).
Regarding claim 1, each of claims 1 and 16 of the 0138 contains limitations that read on every limitation of claim 1 of the instant application, except a surface of one or more external connection terminal is coplanar with the second main surface.
The Examiner takes Official Notice that a connection terminal is embedded within a molding compound having its surface exposed and coplanar with a surface of the molding is old and well known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a surface of 
Regarding claims 2-3, claims 4, 10 and 16 of the 0138 contains limitations that read on every limitation of claims 2-3 of the instant application.
Regarding claim 4, each of claims 1, 7, 15 and 16 of the 0138 contains limitations that read on limitations of claim 4 of the instant application.
Regarding claim 8, each of claims 1 and 16 of the 0138 contains limitations that read on limitations of claim 8 of the instant application.
Regarding claim 10, claim 2 of the 0138 contains limitations that read on limitations of claim 10 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005974 (hereafter Chiu) and further in view of US 2009/0206461 (hereafter Joon).
Regarding Claim 1, Chiu, at least as shown in figure 12, discloses a memory card comprising a first main surface (lowermost surface) and a second main surface (uppermost surface) opposing each other, the memory card comprising:
a printed circuit board (PCB 102) establishing the first main surface, the PCB including a plurality of first external connection terminals (108), the plurality of first external connection terminals exposed on the first main surface;
a plurality of memory devices (124) stacked on the PCB; 
a memory controller (not shown, see par.48) configured to control the plurality of memory devices; 
a molding layer (142) encapsulating the plurality of memory devices and the memory controller, the molding layer establishing the second main surface; and
one or more second external connection terminals (136/138/140, see fig. 11) electrically connected to the memory controller, the one or more second external connection terminals embedded in the molding layer and exposed by the molding layer at the second main surface.
Chui does not disclose wherein a surface of the one or more second external connection terminals is coplanar with the second main surface.
Connection terminal are coplanar with a surface of a molding compounds is old and well known in the art.  For example, Joon, as least discloses in figure 3, discloses a molding layer (60) encapsulating a device (10), one or more external connection 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a surface of one or more external connection terminal is coplanar with the second main surface in order to meet a specific contact requirement, and since such feature is old and well known in the art and as evidenced by Yoon.
Regarding Claim 2, Chiu in view of Yoon discloses at least one of the one or more second external connection terminals is connected to a conductive via (at solder ball 140. Also see fig. 3 of Yoon) penetrating the molding layer.
Regarding Claim 3, Chiu in view of Yoon discloses the conductive via extends in a direction perpendicular to the second main surface.
Regarding Claim 4, Chiu in view of Yoon discloses the memory card of claim 3, wherein the conductive via is electrically connected to a conductor line extending in a direction parallel to the second main surface (see Chiu fig. 11).
Regarding Claim 5, Chiu in view of Yoon discloses the memory card of claim 4, wherein an end of the conductor line is connected to the conductive via and the other end of the conductor line can be electrically connected to the memory controller.
Examiner Remarks:  It is noted that in figure 11, Chiu discloses a conductive line has one end connected to the via and the other end connected to pad 136 which inherently can be connected to a controller die via a bonding wire.
Claim 6, Chiu in view of Yoon discloses the memory card of claim 5, wherein the conductor line is connected to the memory controller via a bonding wire (see examiner remark in claim 5 above).
Regarding Claim 8, Chiu in view of Yoon discloses the memory card of claim 4, further comprising: an interposer (134).
Chui does not disclose the interposer is between the memory controller and the plurality of memory devices.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the interposer is between the memory controller and the plurality of memory devices (the memory die is rearranged to be on the interposer 134) , since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding Claim 9, Chiu in view of Yoon discloses the memory card of claim 8, wherein a planar area of the interposer is inherently greater than that of the memory controller, and the conductor line is provided on a surface of the interposer.
	Regarding Claim 10, Chiu in view of Yoon discloses the memory card of claim 1, wherein the one or more second external connection terminals inherently comprises: one or more of (i) a pair of data input/output terminals.
	Regarding Claim 11, Chiu in view of Yoon discloses every limitation as already discussed in claims 1-6 and 8 above.
Regarding Claim 15, Chiu in view of Yoon discloses the memory card of claim 11, except wherein the one or more second external connection terminals comprise a power supply terminal configured to supply a supply voltage of about 1.2 V or less, and 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the one or more second external connection terminals comprise a power supply terminal configured to supply a supply voltage of about 1.2 V or less, and the plurality of first external connection terminals comprise a power supply terminal configured to supply a supply voltage between about 3.3V and about 1.8V, since it has been held that a recitation with respect to the manner in which a claimed apparatus (the connection terminals) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable (the supply voltages) ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 16, Chiu in view of Yoon discloses the memory card of claim 11, wherein the plurality of first external connection terminals comprise external connection terminals according to any one standard among a secure digital (SD) card, a micro SD card (see par.59).
Regarding Claim 17, Chiu in view of Yoon discloses the memory card of claim 11, except wherein the plurality of first external connection terminals include test terminals covered by a solder resist (SR) layer.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the plurality of first external the test terminals) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987), and since terminals are covered by a solder resist layer is old and well known in the art.
Regarding Claim 18, Chiu in view of Yoon discloses every limitation as already discussed in claims 1-6 and 8 above.
Regarding Claim 19, Chiu in view of Yoon discloses the memory card of claim 18, wherein the conductor line (on interposer 134) is not electrically connected to a semiconductor device provided in the plurality of memory devices stacked on the PCB.
Allowable Subject Matter
Claims 7, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-5, a combination of limitations that the conductive line is provided on a surface of an uppermost one of the plurality of memory devices.  None of the reference art of record discloses or renders obvious such a combination.
claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that the plurality of first external connection terminals comprise: a first set of first external connection terminals in a first row, the first row being adjacent to an insertion-side edge of the memory card, the first set of first external connection terminals including a power supply terminal of a first voltage and a ground terminal; and a second set of first external connection terminals in a second row, the second row being farther apart from the insertion-side edge than the first row, the second set of first external connection terminals including a power supply terminal of a second voltage and data terminals.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 18-19, a combination of limitations that the conductive line is provided on a surface of an uppermost one of the plurality of memory devices.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847